 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Counsel for Timothy W. Hoffman,
     Chapter 7 Trustee
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11   In re                                               Case No. 18-30328 DM
                                                         Chapter 7
12           KEVIN LAWSON                                Hon. Dennis Montali
             and
13           INGRID LAWSON,                              [No Hearing Requested]

14                  Debtors.

15

16
                      MOTION FOR ORDER CONFIRMING ABANDONMENT
17                           OF INTEREST IN REAL PROPERTY

18

19           Timothy W. Hoffman, Chapter 7 Trustee of the estate of the above Debtors, hereby moves

20   the Court for an order authorizing him to abandon all of the estate’s interests in real property

21   disclosed by the Debtors in their schedules of assets and liabilities with the exception of the real

22   property in Winterhausen, Germany, which the Trustee has sold.

23           The real property to be abandoned is the Debtors’ residence in Inverness, California (64

24   Drake’s Summit Road) and real property in El Dorado County, California, all or most of which is

25   unimproved. The Trustee has concluded that none of the real property to be abandoned has any

26   realizable value for the estate and should be abandoned under 11 U.S.C. § 554.

27   ///

28   ///

Case: 18-30328     Doc# 56     Filed: 04/25/19     Entered: 04/25/19 09:40:17       Page 1 of 2        1
 1         WHEREFORE the Trustee requests entry of an order authorizing the relief sought above.

 2
     DATED: April 25, 2019            RINCON LAW, LLP
 3

 4
                                      By: /s/Charles P. Maher
 5
                                          Charles P. Maher
 6                                        Counsel for Timothy W. Hoffman,
                                          Chapter 7 Trustee
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-30328   Doc# 56     Filed: 04/25/19   Entered: 04/25/19 09:40:17     Page 2 of 2          2
